JUSTICE FITZGERALD, dissenting: The rationale upon which the majority relies — that section 8 — 101 applies “broadly to any possible claim against a local governmental entity and its employees” and that “the comprehensive protection afforded by section 8 — 101 necessarily controls over other statutes of limitations” — was previously tempered by its context in Tosado and our subsequent decision in Ferguson. Today’s decision unjustifiably expands this rationale into a universal statement applicable to every claim against a local government or its employee. As such, this opinion holds that the legislature lacks authority to create exceptions to their own pronouncements. Because the majority departs from well-worn paths of statutory construction by failing to give effect to the “body politic” language of section 13 — 214 of the Code (735 ILCS 5/13 — 214(a) (West 2002)), I dissent. We described these well-worn paths in Ferguson v. McKenzie, 202 Ill. 2d 304 (2001). While a determination of legislative intent remains the primary inquiry, “[wjhere there is an alleged conflict between two statutes, a court has a duty to interpret those statutes in a manner that avoids an inconsistency and gives effect to both statutes, where such an interpretation is reasonably possible.” Ferguson, 202 Ill. 2d at 311-12, citing McNamee v. Federated Equipment & Supply Co., 181 Ill. 2d 415 (1998) (and cases cited therein); People ex rel. Moore v. Chicago, Burlington & Quincy R.R. Co., 414 Ill. 419 (1953). In this context, we then noted, “the legislature intended that section 8 — 101 of the Act apply ‘broadly to any possible claim against a local governmental entity and its employees.’ ” Ferguson, 202 Ill. 2d at 312, quoting Tosado, 188 Ill. 2d at 199 (Heiple, J., specially concurring); 188 Ill. 2d at 198 (Freeman, C.J., specially concurring). In the penultimate sentence of the opinion, we carefully reiterated, “ ‘[w]hen two legislative schemes do not seem completely compatible, they should be interpreted so that meaning and effect is given to each statute.’ ” Ferguson, 202 Ill. 2d at 314, quoting Stephens v. Cozadd, 159 Ill. App. 3d 452, 456 (1987). With these principles in mind, we restricted the repose period of section 13 — 212(b) of the Code to exclude governmental defendants once a minor attained 18 years of age. Ferguson, 202 Ill. 2d at 313. Such an interpretation did not render section 13 — 212(b)’s repose period superfluous. Rather, it restricted the meaning of the phrase “any physician” in section 13 — 212(b) to give effect to section 8 — 101 of the Act. But it is not true we decided that the Tort Immunity Act automatically trumped the Code. The Ferguson majority restricted the Tort Immunity Act by allowing an exception to the one-year provision of section 8 — 101. We stated, “a party must comply with both section 13 — 212(b) of the Code and section 8 — 101 of the Tort Immunity Act. In this case, [the minor], by operation of section 13— 212(b) of the Code, was afforded an additional seven months, until she reached 18 years of age, before the one-year limitations period of section 8 — 101 of the Tort Immunity Act began to run.” (Emphasis in original.) Ferguson, 202 Ill. 2d at 313. We therefore restricted the meaning of the phrase “any action” in section 8 — 101 to give effect to section 13— 212(b). Therefore, the contrary provision of section 13— 212(b) trumped section 8 — 101 before the minor reached 18. Thus, there remained factual situations in which both statutes could be given effect. Nor is it true that Ferguson concluded that “the comprehensive protection afforded by section 8 — 101 necessarily controls over other statutes of limitation or repose.” 213 Ill. App. 3d at 13. This statement was contained solely in Justice Heiple’s special concurrence in Tosado (Tosado, 188 Ill. 2d at 199-200 (Heiple, J., specially concurring)), but was not repeated in Ferguson. Additionally, it is an overstatement of Justice Heiple’s rationale in Tosado. Justice Heiple’s reasoning in his special concurrence in Tosado provided, “By its very nature then, section 8 — 101 was designed to apply broadly to any possible claim against a local governmental entity and its employees. This type of comprehensive protection necessarily controls over other statutes of limitations. Nothing suggests the legislature intended to abandon this scheme with respect to medical malpractice actions.” (Emphasis added.) Tosado, 188 Ill. 2d at 199-200 (Heiple, J., specially concurring). In Tosado and Ferguson there was no express statutory term to be nullified. Here, in contrast, the presence of the “body politic” term in section 13 — 214 suggests the legislature intended to limit the Act with respect to construction actions. Moreover, the Tort Immunity Act itself does not evince a categorical legislative intent that section 8 — 101 necessarily controls over other express statutes of limitations. Section 2 — 101 of the Act excludes certain claims from the Act. 745 ILCS 10/2 — 101 (West 2002). These exceptions include actions for relief other than damages, actions based on contract, and actions based on the Worker’s Compensation Act. 745 ILCS 10/2 — 101 (West 2002). The legislature intended for the statutes of limitation for claims listed in the enumerated exceptions of section 2 — 101 to remain intact. For example, we held in Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248 (2004), that the legislature did not intend that section 8 — 101 bar plaintiff’s claim for relief other than damages. Therefore, we implicitly restricted section 8 — 101’s use of the term “any action” to give effect to the enumerated exceptions in section 2 — 101. Accordingly, this court could not have applied the conclusion that “the comprehensive protection afforded by section 8 — 101 necessarily controls over other statutes of limitations or repose” while also allowing plaintiff s claim to survive. Today’s decision departs from Ferguson by determining the Act to be so broad that it wholly nullifies contrary statutory language. The first sentence of Code section 13 — 214 defines “person” as “any individual, any business or legal entity, or any body politic.” (Emphasis added.) 735 ILCS 5/13 — 214 (West 1998). The next sentence provides: “(a) Actions based upon tort, contract or otherwise against any person for an act or omission of such person in the design, planning, supervision, observation or management of construction, or construction of an improvement to real property shall be commenced within 4 years from the time the person bringing the action, or his or her privity, know or reasonably should have known of such act or omission.” (Emphases added.) 735 ILCS 5/13 — 214(a) (West 1998). The majority’s interpretation violates the court’s duty to give effect to both statutes by nullifying the “body politic” language for actions sounding in tort. The “body politic” language is superfluous because there remain no factual situations where it may be given effect. Furthermore, this interpretation violates this court’s decision in Jahn, which observed that where two statutes are in direct conflict, “the more recent enactment generally will prevail as the later expression of legislative intent” (Jahn, 163 Ill. 2d at 282) because section 13 — 214 of the Code was enacted after section 8 — 101 of the Act. See also Ferguson, 202 Ill. 2d at 317-18 (McMorrow, J., dissenting, joined by Harrison, C.J., and Kilbride, J.). Apparently, the majority today abandons judicial restraint by declaring that the legislature did not mean what the plain language of the statute imports. The majority opinion also inflicts significant harm to other statutory provisions beyond the present matter. The majority conceivably abrogates every specific statute of limitations “applying broadly to any possible claim” against a local governmental entity or its employee despite contrary statutory provisions. I see little reason why the majority’s sweeping conclusion that “the comprehensive protection afforded by section 8 — 101 necessarily controls over other statutes of limitations or repose” would not overrun the remaining provisions of section 13 — 204(a) applying to actions for “contract or otherwise” against a local governmental entity. 735 ILCS 5/13 — 214(a) (West 2002). Furthermore, this categorical holding could even extend the time for filing “any possible claim” against a local government or employee where express language is to be nullified. For example, the time for filing a claim for administrative review would be extended from 35 days (735 ILCS 5/3 — 103 (West 2002)) to one year; the time for filing an open meetings claim would be extended from 60 days (5 ILCS 120/3 (West 2002)) to one year. I do not mention these examples to forecast future holdings of this court based on today’s decision, but rather to demonstrate the absurdity of reading Ferguson in light of only two sentences derived from Justice Heiple’s special concurrence in Tosado. Thus, the majority’s holding is a sharp departure from Ferguson and traditional modes of statutory construction. Here, I would follow established authority to restrict the meaning of “any action” in section 8 — 101 of the Act in this factual situation and give effect to the “body politic” phrase of section 13 — 214 of the Code. Because it is reasonably possible to give effect to both section 8 — 101 and section 13 — 214, I would affirm the judgment of the appellate court. JUSTICES KILBRIDE and RARICK join in this dissent.